November 11, 2008 Susan Block/Attorney-Advisor United States Exchange Commission Division of Corporate Finance Washington, D.C. Re: Feel Golf Co., Inc. Registration Statement on Form S-1 Filed September 26, File No. 333-153699 Dear Ms. Block: We represent Feel Golf Co., Inc. (the “Company” or “Feel Golf”). We are in receipt of your letter dated October 23, 2008 regarding the above referenced filing and the following are our responses: General l. Please provide us with any artwork that you intend to use.The inside front cover artwork should be clear illustrations of your product or business with concise language describing the illustrations. Artwork that does not convey the business purpose and language that strays beyond a limited scope will not be appropriate inside the front cover.Please refer to Section VIII of the Division of Corporation Finance March 31, 2001 Current Issues and Rulemaking Projects Quarterly Update available at www.sec.gov. Answer: The Company has confirmed that it does not have any artwork that it intends to use in its prospectus. 2. Please revise to eliminate the marketing language throughout the registration statement.For example, under “About Our Company,” at page 1, you refer to “excellent” golf products that Lee Miller designed. Refer to page 11 and eliminate terms such as “unique,” “high performance,” “profound effect,” and that your products “stand out” and are a “major advance.”These are just examples. Answer: The registration statement has been revised through to eliminate the marketing language. Registration Statement Cover Page 3. Please revise to indicate whether you are a large accelerated filer, accelerated filer, non-accelerated filer, or smaller reporting company. Answer: The cover page has been revised to indicate that the company is a smaller reporting company. Prospectus Cover Page 4. It appears that the $1.00 per share price of the shares you are registering is the same price that the selling shareholders paid for their shares in private placements.As such, it appears the $1.00 per share price prohibits the selling shareholders from making any profit on sales unless and until there is an active trading market.This suggests that the $1.00 per share price of the shares you are registering here is not a bona fide sales price.Please revise to increase the fixed price or advise us why you do not think this is necessary. Answer: The fixed price has been changed to $1.50 to allow the selling shareholders to make a profit on sales until there is an active trading market. 5. Please move the prospectus “Subject to Completion” legend to the cover page. Refer to Item 501(b)(10) of Regulation S-K.It currently appears to be on the page preceding the cover page. Answer: This legend has been moved to the cover page. Prospectus Summary, page 1 6. Please disclose that your auditor has issued a going concern opinion in the forefront of the prospectus under, “About Our Company.”Revise to also add a risk factor with this information as well. Answer: This section has been revised to disclose that the auditor has issued a going concern opinion in the forefront of the prospectus under, “About Our Company” and a risk factor has been added regarding the going concern opinion as well. 7. You indicate that Lee Miller has become well known for golf products he designed.Please clarify whether or not the products you are referring to are the ones your company sells.Also, substantiate this claim to us or remove to delete this claim. Answer: This claim has been deleted. 8. Please briefly explain Mr. Miller’s membership in the PGA. Answer: This section has been revised to briefly explain the Professional Golfer’s Association (PGA), Mr. Miller’s PGA Member classification, and that Mr. Miller played competitive golf on both the PGA and Senior PGA Tour. 9. Please briefly explain what you mean by “award-winning” or delete. Answer: “Award winning” has been deleted. 10. You indicate that the Full Release Performance Grip was endorsed by the USSOG.Clarify if this is the same as the Reverse Taper – Full Release Performance Grip discussed at the beginning of the same paragraph. Answer: This section has been revised to clarify that the Full Release™ Performance Grip is a reverse taper golf grip. Risk Factors, page 3 11. Please add a risk factor discussing your net losses for the most recent audited period. Answer: A risk factor has been added regarding the going concern which discusses the net losses for the most recent audited period. In addition, the net losses for most recent period are also discussed in “Although our Products are Currently in Demand…” as set forth in response to question 13. 12. Please add a risk factor to discuss the risk that you may not be able to absorb the costs of being a public company. Answer: A risk factor has been added to disclose the risk that the Company may not be able to absorb the costs of being a public company. Although Our Products Are Currently in Demand, page 3 13. Please balance the disclosure in this risk factor to indicate that you had net losses for your most recent audited period. Answer: Disclosure has been added to this risk factor to indicate that the Company had net losses for it most recent audited period. We do not manufacture our own products, page 4 14. Please disclose in what countries your products are manufactured. Answer: This risk factor has been revised to disclose that the products are manufactured in China, Taiwan and the United States. The Continued Development and Commercialization of Our Products Will Require a Commitment of Substantial Funds, page 4 15. We note your disclosure that you will require a “substantial investment” to expand your product marketing and implement your business plan. Elaborate on any planned expenditures to accomplish these goals and the anticipated sources of funding.Revise your plan of operation section in this manner as well. Answer: Both this risk factor and the plan of operations have been revised to included the Company’s two (2) major planned expenditures (endorsements and media buys) for product marketing and implementation of its business plan as well as anticipated sources of funding once the Company is public. This information has also been disclosed in the Company’s Plan of Operations. The Loss of Our Key Employee Would Have a Negative Impact on Feel Golf, page 5 16. We note that you identify Greg Cottingham as “essential to the success” of the company.There does not appear to be any mention of Mr. Cottingham elsewhere in the prospectus.Please identify Mr. Cottingham’s position with Feel Golf and discuss why you consider him a key employee.Refer to Item 401© of Regulation S-K. Answer: This risk factor has been revised to disclose that as general manager of the Company, Mr. Cottingham is essential to the success of the Company. The S1 has been revised to include Bio on Greg Cottingham in the Executive Officers and General Management Section. Our Officers and Directors Beneficially Own the Majority of Outstanding Common Stock…page 5 17. Please revise this risk factor to specify the percentage of common shares beneficially owned by your officers and directors. Answer: This risk factor has been revised to specific the percentage of common shares beneficially owned by the officers and directors. Selling Security Holders, page 7 18. Please provide a description of the transactions by which the selling shareholders acquired the shares being registered for sale. Answer: This section has been revised to provide a description of the transactions by which the selling shareholders acquired the shares being registered for sale. 19. Please refer to the selling security holder table.You indicate that Todd and Karen Acker are offering 10,000 shares of the 26,764 shares they beneficially owned prior to the offering.However, you indicate that they will not own any shares after the offering.Please revise or advise. Answer: This section has been revised to indicate that Todd and Karen Acker will own 16,764 shares after the offering. 20. Explain here the material relationship that the beneficial owner of the Miller Family Trust has had with the registrant. Refer to Item 507 of Regulation S-K. Answer: This section has been revised to disclose that Lee Miller, the Trustee of the Miller Family Trust, is the founder and President of the Company. Plan of Distribution, page 8 21. Please revise to indicate that the selling shareholders may be deemed underwriters. Answer: This section has been revised to indicate that the selling shareholders may be deemed underwriters. 22. Please advise us whether or not any of the selling security holders are broker-dealers or affiliates of broker-dealers. Answer: This section has been revised to disclose that to the best knowledge of the Company none of the selling security holders are broker-dealers or affiliates of broker-dealers. 23. Please address the applicability of Regulation M to your offering. Answer: This section has been revised to address the applicability of Regulation M to the Company’s offering. Description of Business, page 10 24. Please revise to include a discussion of your historical operating results. Refer to Item 101(h) of Regulation S-K. Answer: This section has been revised to provide a discussion of the Company’s historical operating results. 25. Please better explain the products you offer.For instance, please clarify what you mean by wedges with loft ranges. What does this mean? Explain what you mean by each has the same Kick Point, Balance Point, Swing Weight, etc.What is a reverse tapered golf grip? Explain the different wedges and grips you offer. Answer: This section has been revised to further define lofts and wedges and provided detailed explanations to the golf terms mentioned.The Company defined and explained what a “reverse-taper” golf grip is and explained the different wedges and grips that it offers. 26. Please remove the use of the term “unique” to describe the feel of your wedges or substantiate to us this claim. Answer: This term has been removed. 27. Similarly, revise to state it is your belief that the wedges provide a lower drag-coefficient or substantiate this claim to us. Answer: This section has been revised to state that it is the Company’s belief that the wedges provide a lower drag-coefficient. 28. Revise to state that it is your belief that players have noted the soft feel of your wedges. Answer: This section has been revised to state that it is the Company’s belief that players have noted the soft feel of the Company’s wedges. 29. Indicate from which testing organizations you have won awards or delete this reference. Answer: This reference to awards from testing organizations has been deleted from this section. 30. Revise to state it is your belief that the USSOG represents premier teaching facilities. Answer: This section has been revised to state that it is the Company’s belief that the USSOG represents over 60 teaching facilities with PGA Members on staff.The word “premier” has been deleted. 31. To the extent practicable, clarify or quantify what you mean by “minor” international distribution channels so that investors can assess this disclosure. Answer: The word “minor” was deleted to better clarify the Company’s international distribution channels. 32. Clarify what you mean by your products have had visibility on the various tours. Answer: This section has been revised to delete that the products have visibility on various tours and mentioned that the products have been played by tour players on multiple tours worldwide. 33. We note your disclosure on page 3 that you have spent a substantial portion of your operating history engaged in research and development. Revise your description of business to disclose, if any, material amounts spent during each of the last two fiscal years on research and development activities. Refer to Item 101(g)(x) of Regulation S-K.If you intend to undertake material research and development activities during the next twelve months, revise the plan of operation section in this manner as well. Answer: This section has been revised to disclose that research and development costs were included as part of General and Administrative costs over the past 8 years.No material amounts were spent on research and development during past two years and therefore the company did not add anything to its business regarding research and development costs. No material research and development costs are anticipated during next 12 months so nothing added in the plan of operations. 34. Please revise to include the number of employees. Answer: This section has been revised to delete the Clearwater, FL, sales office language and added that the Company employ 6 personnel including Lee Miller the President of the Company. Marketing, page 10 35. We note your statement suggesting that ninety percent of all golfers would be “ideal target customers.”Do you plan to market to such a large potential pool of customers? What is the basis for your belief that “the global market for our performance grips is significant?Do youhave concrete plans to implement “an appropriate and consistent marketing campaign?” Answer: This section has been revised to delete that 90% of all golfers would be ideal target market, also eliminates second question and to delete the Company belief that there is a significant global market for its grips.The Company’s plans to implement a marketing campaign have been disclosed in this section. 36. We note your disclosure that “[a] continuing presence of our representatives on major PGA and LPGA tours is necessary to increase visibility and product credibility.”Please elaborate on your plans, if any, to ensure this continued presence. Answer: This section has been revised to deleted “a continuing presence of our representatives is necessary…” and added, “we plan to implement industry endorsements of PGA Professionals.” 37. Either substantiate that your “products include quality components, excellent design characteristics, and quality control assembly” or restate as a belief. Answer: This has been restated as the Company’s belief. 38. Please provide the price range you charge for your wedges. Answer: This section has been revised to provide the price range the Company charges for its wedges. “We plan to support five distinct sales channels,” page 11 39. Please revise and discuss in concrete terms and chronologically each material step you expect to take in order to develop your five distinct sales channels. Include a timeline of when you intend to implement each step and your estimates of the cost of each step. To the extent you anticipate requiring additional sources of funding, discuss the estimated amount of funds you will require and anticipated sources of these funds. If you have no available funding, please make that clear.Also, in an appropriate place in the Business Section, include a discussion, timeline and available financing for increasing the production of your products if demand does increase due to your marketing efforts. Provide similar disclosure for launching new products, which is mentioned in the prospectus, if applicable. Revise your plan of operation section in this manner as well. Answer: This section has been revised to chronologically list when the Company plans to implement 5 sales channels as well as estimated costs of each and anticipated sources of funding.In addition, this section has been revised to highlighted the fact the Company does not have available capital presently. Competition, page 12 40. Please revise to state as a belief that sufficient capital and excellent products are the key to success in this market. Answer: This section has been revised to state as a belief that sufficient capital and excellent products are the key to success in this market. 41. Please revise to remove references to large grip manufacturers that you do not directly compete with. Answer: This section has not been revised since the large grip manufacturers are the companies that the Company competes with. Upcoming Applications, page 13 42. Please explain what is meant by an examiner found your patented inventions to be “non-obvious.” Answer: This section has been revised to disclose the USPTO regarding definition of “non-obvious”. Market for Common Equity and Related Stockholder Matters, page 13 43. Please indicate the amount, if any, of the outstanding common stock that could be sold pursuant to Securities Act Rule Answer: This section has been revised to disclose the amount of shares that could be sold pursuant to Securities Act Rule 44. Please indicate whether you have authorized shares for issuance pursuant to the 2003-2004 stock option plan. If so, provide the appropriate tabular disclosure. Refer to Item 201(d) of Regulation S-K. Answer: This section has been revised to disclose that the Company is authorized to issue a maximum of 3,000,000 shares of common stock pursuant to the 2003-2004 Stock Option Plan, and as of November , 2008, no shares have been issued under the Plan. Financial Statements for the Fiscal Year Ended December 31, 2007 Statements of Cash Flows, page F-5 45. We note that the cash outflows related to increases in your company’s gross intangible asset balances have been classified as investing activities in your statement of cash flows.However, we also note that a significant portion of your gross intangible asset balance relates to capitalized advertising costs. In this regard, please tell us why cash outflows related to advertising costs have been classified as investing activities rather than operating activities in your cash flow statement. As part of your response, please cite any accounting literature that you believe supports your accounting treatment. Answer: All intangible assets have been written off and the issue addressed in this comment is resolved. 46. Per your “Supplemental disclosures to the Statement of Cash Flows,” the amount of “interest paid” in fiscal years 2007 and 2006 equaled the total amount of interest expense recognized in your company’s statements of operations for those years. However, per Note 13 to your company’s fiscal year 2007 financial statements, your company’s accrued interest expense balance for related parties’ notes payables increased by $100,237. We note that the disclosure of interest paid pursuant to paragraph 29 of SFAS No.95 should reflect your company’sactual cash outlay related to interest expense. Please revise the supplemental disclosures to your company’s statements of cash flows accordingly, or advise as appropriate. Answer: The cash outlay related to interest expense in fiscal years of 2007 and 2006 is 2,081 and 9,506 respectively. Our statements of cash flows have been revised accordingly. Footnotes to the Financial Statements Note 2 – Summary of Significant Accounting Policies Research and Development, page F-9 47. Please revise your disclosure regarding research and development costs to discuss how such costs are recognized (e.g., as incurred). Answer: The Footnotes to the Financial Statements for the fiscal year ending December 31, 2007 have been revised to explain how research and development costs are incurred. Note 6 – Intangible Assets, page F-11 48. Please revise the footnotes to both your annual and interim period financial statements to disclose the accumulated amortization and weighted-average amortization period related to each individual intangible asset class. Refer to the disclosure requirements of paragraph 45 of SFAS No. 142 and paragraph 49 of SOP 93-7 for guidance. In addition, please tell us why the amortization expense of $17,732 recognized during the six-month period ended June 30, 2008 does not appear proportionate to the amount of amortization expense recognized during the fiscal years 2007, 2006 and 2005. Answer: All intangible assets have been written off and the issue addressed in this comment is resolved. 49. Please tell us the specific nature of the costs recorded as intellectual property assets and capitalized talent. Furthermore, given the net losses recognized by your company and negative cash flows from operations realized by your company for fiscal years 2205, 2006 and 2007, please tell us how you determined that the carrying values of these intangible assets were not impaired as of December 31, 2007.Please provide a copy of your most recent impairment analysis as part of your response. Answer: All intangible assets have been written off and the issue addressed in this comment is resolved. 50. We note that a significant portion of your company’s gross intangibles balance is comprised of capitalized infomercial and commercial costs, capitalized talent costs, capitalized promotion costs, production costs, and capitalized marketing costs – all of which relate to advertising expenditures. In this regard, please expand your disclosure in Note 2 to your financial statements to discuss your accounting policies related to advertising costs. Refer to paragraphs 49 and 50 of SOP 93-7 for further guidance. Answer: All intangible assets have been written off and the issue addressed in this comment is resolved. 51. Please tell us the aggregate amount of capitalized advertising costs (gross and net of amortization) at June 30, 2008 and December 31, 2007 that relate to (a) direct-response advertising and (b) advertising costs due to be expensed the first time an advertisement takes place. In this regard, we note that “Capitalized Print/Production” costs and “Capitalized Marketing” costs appear to relate to direct-response marketing campaigns; however, it is not clear what amount of your company’s “Capitalized Film Production” costs may relate toadvertising production costs which you plan to expense when the advertisement first takes place. Answer: All intangible assets have been written off and the issue addressed in this comment is resolved. 52. With respect to capitalized direct-response advertising costs, please tell us how you have determined that your company’s direct-response advertising (i) elicits sales to customers who can be shown to have responded specifically to the advertising and (ii) results in probable future economic benefits. Refer to paragraphs 33 through 39 of SOP 93-7 for guidance. Furthermore, given the net losses recognized by your company for fiscal years 2005, 2006 and 2007, please tell us how you determined that the carrying value of your company’s capitalized direct-advertising costs were not impaired as of December 31, 2007.In this regard, we note that the carrying value of these assets should be supported by the probable remaining future net revenues (i.e. gross revenues less the probable future costs of all goods and activities necessary to earn those revenues, except amortization of direct-response advertising) expected to result directly from such advertising. Refer to paragraph 48 of SOP 93-7 for further guidance. Answer: All intangible assets have been written off and the issue addressed in this comment is resolved. 53. Please tell us your basis for capitalizing promotion costs, which include product used by celebrities and tour players. Your response should cite the specific accounting literature that you believe supports your accounting treatment. Answer: All intangible assets have been written off and the issue addressed in this comment is resolved. Note 8 – Share Capital, page F-11 54. In Note 8, you disclose that your company has authorized 10 million shares of preferred stock. However, you state in “Item 9. Description of Securities to be Registered” (page 9) that your company is not authorized to issue shares of preferred stock. Please reconcile these disclosures, or advise. Answer: Note 8 has been revised since the Company does not have any shares of preferred stock authorized. Financial Statements for the Six-Month Period Ended June 30, 2008 Statements of Operations, page F-1 55. We note that you reported general and administrative expense of $58,897 for the six-month period ending June 30, 2007 and $36,677 for the fiscal year ending December 31, 2007.Please tell us why the expenses reported for the entire 2007 fiscal year were less than the amount recorded and reported during the six-month period ended June 30, 2007. Answer: The expenses reported for the entire fiscal year of 2007 were less than the amount recorded during the six months period because of an adjustment made during the 2007 audit for indirect expenses as a result of a test for overhead allocation. However, in making the June 30 review, the auditor did not conduct such test since a review is less extensive than an audit. The adjustment during the 2007 audit was: Indirect COGS: $45,204 Overhead Inventory Offset:$45,204 (G&A expense account) This adjustment was made because the Company did not allocate any overhead for their indirect expenses such as liability insurance, office rent, factory labors’ payroll taxes, telephone and utilities. All of these expenses recorded in general and administrative expenses. Therefore, an adjustment was made to allocate some of these expenses to cost of goods sold. Balance Sheets, page
